The plaintiff contends that the two-year period of time provided by the statute in which the action must be commenced is a statute of limitations with all of the conditions and exceptions contained in chapter 4 of title 2 of the Code of Civil Procedure. The defendants contend that the time within which the action must be brought operates as a limitation on the liability itself and cannot be extended in any way by circumstances or by the parties or either of them.
If it was intended by the statute to give two years in which to bring the action therein provided and make such period of time an integral part of the right to maintain the action, its commencement within such time becomes a condition precedent to the maintenance of the action and the plaintiff should affirmatively plead and prove that the action was commenced within such prescribed limit of time. (Debevoise v. N.Y., L.E. W.R.R. Co., 98 N.Y. 377.)
Under the common law there was no right of action for injuries resulting in death arising from a wrongful act. A personal cause of action for injuries ceases to exist with the death of the person injured.
In 1846 the act known as Lord Campbell's Act was passed in England which began by declaring that "No action at common law is now maintainable against a person who by his wrongful act, neglect or default may have caused the death of another person and it is oftentimes right and expedient that the wrongdoer in such case should be answerable in damages for the injuries so caused by him."
The act provided for a recovery of damages against the *Page 112 
wrongdoer in favor of persons pecuniarily injured by reason of a death caused by a wrongful act. In 1847 an act was passed in this state (Laws of 1847, chapter 450) which provided for the recovery of damages by a party injured against a person or corporation causing the death of a person by wrongful act, neglect or default. That act concludes with the words, "Provided that every such action shall be commenced within two years after the death of such deceased person." That act remained in force with some amendments not now of importance until it was substantially embodied in the Code of Civil Procedure in 1880 (sections 1902-1905). (Matter of Meekin v. B.H.R.R. Co., 164 N.Y. 145.) When included in the Code it was to some extent changed in form, and broken into sentences and the word "provided" at the beginning of the sentence quoted was omitted. A mere change of phraseology in the codification or revision of statutes will not be construed as a change of the law unless the intended change appears from the ordinary meaning of the language used or in some other authoritative manner. (Lewis' Sutherland Statutory Construction, section 451; Davis v. Davis, 75 N.Y. 221; DeGrauw v. L.I.E.R. Co., 43 App. Div. 502, 506; affd. on opinion below, 163 N.Y. 597.)
There is no reason from which to conclude that the legislature intended in 1880 to change the provision relating to the time within which the action shall be commenced from one constituting a part of the substance of the right to maintain the action to a mere limitation on the remedy.
Very soon after the passage of the act of 1847 the action ofWhitford v. Panama R.R. Co. was commenced. It is reported in this court in 23 N.Y. 465. In that case, referring to the act of 1847, the court say (p. 470): "It is not a simple devolution of a cause of action which the deceased would have had which the statute affects, but it is an entirely new cause of action. * * * The right of *Page 113 
action for damages on account of his bodily injuries, which belonged to the deceased while he lived, was extinguished by his death. The statute does not profess to revive his cause of action in favor of the executor or administrator. The compensation for the bodily injuries remains extinct but a new grievance of a distinct nature, namely, the deprivation suffered by the wife and children, or other relatives of their natural support and protection arises upon his death and is made by the statute the subject of a new cause of action." The statutory provisions became part of the substantive law of the state. (O'Reilly v.Utah, N.  C. Stage Co., 87 Hun, 406. See Isola v. Weber,147 N.Y. 329.)
Statutes have been passed in all or nearly all of the states of the Union to the same general effect as the present Code provisions in this state mentioned. The statutes creating the right of action in most cases provide in express terms within what time the action shall be commenced. There is substantial although not absolute unanimity in the authorities of this and other states holding that the time provided by the statute in which the action must be commenced is of the essence of the right to maintain the action and not a mere statute of limitations.
It does not seem advisable to extend this opinion as would be necessary to quote the statutes of the different states and from the many decisions involving the question under consideration. With the exception of Hoffman v. D.  H. Co. (85 Misc. Rep. 535; 163 App. Div. 50), with which I do not concur, the authorities in this state, so far as they have considered the statute now before us, are against the appellant's contention. (Johnson v. Phœnix Bridge Co., 133 App. Div. 807; S.C.,197 N.Y. 316; Hill v. Supervisors, 119 N.Y. 344; Kiefer v.Grand Trunk R.R. Co., 12 App. Div. 28; affd. on opinion below,153 N.Y. 688; Cavanaugh v. Ocean Steam Nav. Co., 19 Civ. Pro. Rep. 391; Colell v. D., L.  W.R.R. Co., 80 App. Div. 342;Bonnell v. *Page 114 Jewett, 24 Hun, 524; Dailey v. N.Y., O.  W.R. Co.,26 Misc. Rep. 539; Pernisi v. Schmalz Sons, Inc., 142 App. Div. 53. See Tiffany on Death by Wrongful Act [2d ed.], sections 120, 121.)
The following authorities from other states hold in substance that at the end of the time provided by statute the right to maintain the action which is wholly derived from the statute comes to an end. (Martin v. Pittsburgh Railways Co.,
227 Penn. St. 18; Lambert v. Ensign Mfg. Co., 42 W. Va. 813;Radezky v. Sargent  Co., 77 Conn. 110; Poff v. N.E.T. T. Co., 72 N.H. 164; Staeffler v. Menasha Woodenware Co.,111 Wis. 483; Elliott v. Brazil Block Coal Co.,25 Ind. App. 592; Rodman v. M. Pa. R. Co., 65 Kan. 645; Van Vactor v.L.  N.R.R. Co., 112 Ky. 445; Best v. Town of Kinston,106 N.C. 205; Foster v. Yazoo  M.V.R. Co., 72 Miss. 886;Taylor v. Cranberry Iron  Coal Co., 94 N.C. 525;Pittsburgh, C.  St. L.R. Co. v. Hine, 25 Ohio St. 629; L. N.R.R. Co. v. Simrall, 31 Ky. Law, 1269; Earnest v. St. L.,M.  S.E.R. Co., 112 S.W. Rep. 141; Dowell v. Cox, 108 Va. 460;Kirton v. Atlantic Coast Line R. Co., 49 So. Rep. 1024;Bretthauer v. Jacobson, 79 N.J. Law, 223; Louisville N.R.R. Co. v. Chamblee, 171 Ala. 188; Anthony v. St. L.,I.M.  S.R. Co., 157 S.W. Rep. 394; Hill v. Town of NewHaven, 37 Vt. 501; Benjamin v. Eldridge, 50 Cal. 612;Hanna v. Jeffersonville R. Co., 32 Ind. 113; Lapsley v.Pub. Ser. Co., 75 N.J. Law, 266; George v. C., M.  St. P.R.Co., 51 Wis. 603; O'Kief v. M.  C.R.R. Co., 99 Ala. 524;Barker v. Hannibal, etc., R.R. Co., 91 Mo. 86; Birmingham
v. Chesapeake, etc., R. Co., 98 Va. 548; Goodwin v. BodcawLumber Co., 109 La. 1050.)
To the same substantial effect are the following Federal authorities: The Harrisburgh (119 U.S. 199); The Corsair
(145 U.S. 335, 344); Davis v. Mills (194 U.S. 451); Swanson v.Atlantic, Gulf  Pacific Co. (156 Fed. *Page 115 
Rep. 977); Partee v. St. L.  S.R. Co. (204 Fed. Rep. 970);International Nav. Co. v. Lindstrom (123 Fed. Rep. 475);Kavanagh v. Folsom (181 Fed. Rep. 401); Stern v. LaCompagnie Gen. Trans. (110 Fed. Rep. 996; Williams v. QuebecS.S. Co. (126 Fed. Rep. 591). The Kavanagh and Williams
cases construe the statute of this state.
The cases in this state relied upon by the appellant, viz.,Ackerman v. Ackerman (200 N.Y. 72); Connolly v. Hyams
(176 N.Y. 403); Hayden v. Pierce (144 N.Y. 512); Titus v.Poole (145 N.Y. 414); Hamilton v. Royal Insurance Co. (156 N.Y. 327); Bellinger v. German Insurance Co. (51 Misc. Rep. 466; affd. on opinion of trial judge, 113 App. Div. 917; affd., 189 N.Y. 533) hold that in the particular cases under consideration the limitations of time in the statutes or contracts involved were limitations upon the remedy. They do not, nor does either of them, deny that when a statute fixes a limit of time beyond which the right of action provided thereby shall not extend that the action must be commenced within the time prescribed or it is wholly lost. Thus in the Ackerman case the court say: "Undoubtedly a limitation of time may be the essence of and qualify a right of action so that it does not exist independent of the limitation."
The weight of authority, it seems to me, is so overwhelmingly in accord with the conclusion reached in this case by the Special Term and Appellate Division that I am of the opinion that the judgment should be affirmed. If the people desire to change the statute as it has been so many times interpreted it can be readily done by the legislature.
HOGAN, MILLER, CARDOZO and SEABURY, JJ., concur with WILLARD BARTLETT, Ch. J.; COLLIN, J., concurs with CHASE, J.
Judgment reversed, with costs, and demurrer overruled, with leave to defendants to withdraw demurrer and serve answer within twenty days. *Page 116